PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1387
                                      ___________

                    G.L.; MR. G.L. and MRS. E.L., in their own right

                                            v.

                            LIGONIER VALLEY SCHOOL
                              DISTRICT AUTHORITY,
                                           Appellant
                               ____________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                               (D.C. No. 2-13-cv-00034)
                      District Judge: Honorable Mark R. Hornak
                               _____________________

                   Before: McKEE, Chief Judge, GREENAWAY, JR.,
                             and KRAUSE, Circuit Judges


                            ORDER AMENDING OPINION


 It has come to the attention of the Court that the first name of counsel for Amici
Appellees Jennifer N. Rosen Valverde was misspelled. At the direction of the Court, the
opinion filed on September 22, 2015, is hereby amended to reflect the correct spelling of
counsel’s name as follows:

Jennifer N. Rosen Valverde, Esq. [Argued]
Rutgers University School of Law
Special Education Clinic
123 Washington Street
Newark, NJ 07102
As this amendment is clerical in nature, it does not alter the filing date of the opinion.

For the Court,


Marcia M. Waldron, Clerk

Date: September 22, 2015
CJC/cc:     Charles W. Jelley, Esq.
            Margaret A. Tremba, Esq.
            Christina Lane, Esq.
            Mark L. Gross, Esq.
            Holly A. Thomas, Esq.
            Jennifer N. Rosen Valverde, Esq.